internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to plr-134331-02 date date employee identification_number legend bank bank_holding_company state year date a b c d dear this private_letter_ruling responds to your letter dated date requesting a ruling on behalf of bank_holding_company a corporation concerning the federal_income_tax consequences of a waiver of dividends by bank_holding_company issue will the waiver by bank_holding_company of any part of its pro_rata share of cash dividends declared by bank result in gross_income to bank_holding_company under the circumstances described below conclusion based on the information submitted the applicable law and the representations made we conclude that a bona_fide business reason exists for the proposed waiver and that there is no direct business relationship between the waiving and non waiving shareholders accordingly the waiver by bank_holding_company of any part of its pro_rata share of cash dividends declared by bank during the period beginning on the date of this ruling through a period of three years after the issuance of this letter_ruling will not result in gross_income to bank_holding_company facts three years ago bank_holding_company requested and received a favorable ruling plr date that its waiver of dividends declared by bank did not result in gross_income to bank_holding_company under facts substantially identical to the facts below because the previously issued ruling by its terms ceases to be effective three years after the issuance of the letter_ruling bank_holding_company again requests that the same ruling be issued with respect to bank holding company’s waiver of dividends declared by bank in year the original bank reorganized from a mutual_savings_bank to a mutual holding_company pursuant to the laws of state under the plan_of_reorganization the original bank transferred substantially_all of its assets and liabilities including all of its deposit liabilities to a newly created capital stock bank bank in exchange for b of bank’s common_stock the remaining a of bank common_stock was sold through stock offerings to former depositors of the original bank who became depositors of bank as a result of the reorganization individuals residing in state and the general_public also as part of the reorganization the original bank changed its name to bank_holding_company the purpose of the reorganization was to achieve an organizational structure that made it easier for bank_holding_company and bank to raise equity_capital to diversify geographically to expand the financial products offered and to compete more effectively in the current marketplace since the reorganization bank has operated as a capital stock bank and subject_to statutory and regulatory constraints prevailing financial conditions and future earnings bank has declared and paid cash dividends on its common_stock the first dividend was declared and paid to the minority stockholders in the quarter following the reorganization as one of the considerations in the decision to declare and pay dividends the board_of directors of bank looks at its capital requirements its economic forecasts and any other factors as it deems relevant a portion of bank's earnings will be retained by bank in order to provide capital for its operations and expansion of its banking business on date the officers and trustees of bank_holding_company owned directly and indirectly c of the d outstanding shares of common_stock of bank or bank has no outstanding preferred_stock at this time in addition the officers and trustees of bank_holding_company held in the aggregate less than of the deposits in bank on date bank_holding_company as the majority stockholder has in the past waived cash dividends declared by bank bank_holding_company also anticipates that it will continue to waive from time to time certain of the future cash dividends declared and paid_by bank it is represented that the waiver of dividends allows bank to make dividend distributions to minority shareholders who own the publicly traded common_stock thereby enhancing its market_value and providing bank with greater access to capital markets for future equity offerings and still permits bank to maintain adequate capital to support its operations and expand its banking business however the board_of trustees of bank_holding_company has fiduciary responsibilities that must be considered in determining whether a dividend will be waived and each waiver is considered independently from each other waiver of dividends therefore bank_holding_company will waive its dividends only when its board_of trustees determines that a bona_fide business_purpose exists for such waiver and that such waiver will enhance the value of bank holding company's investment in bank the following representations have also been made with respect to the dividend waiver bank has in the past and is expected to continue to declare and pay cash dividends on a quarterly basis no dividend waivers will be made by bank_holding_company with respect to stock_dividends if any declared and paid_by bank prior to the declaration of any cash dividend by bank bank_holding_company will submit a written_statement to bank indicating the extent of its waiver of the anticipated dividend and persons related to bank_holding_company as the waiving shareholder as defined in revproc_67_14 c b will not receive in the aggregate more than of any cash dividend declared and paid to non- waiving shareholders of bank law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including dividends generally a majority shareholder who agrees to waive dividends while other shareholders receive theirs does not realize income if there is no family or direct business relationship between the majority and minority shareholders and the waiver is executed for valid business reasons rev_rul 1953_1_cb_178 however the waiver by a majority shareholder of the right to receive a pro_rata share of any dividends_paid by a corporation will not be recognized for income_tax purposes where such dividends are paid to the relatives as minority shareholders in the form of increased dividends and the waiver results primarily in a benefit to the relatives income is realized by the majority shareholder to the extent of the increased distribution to the related shareholders resulting from the waiver see revrul_56_431 1956_2_cb_171 revproc_67_14 1967_1_cb_591 lists the conditions under which the service will consider a request for a ruling on a proposed waiver of dividends transaction when the waiving and nonwaiving shareholders are individuals the following three conditions must be satisfied a bona_fide business reason must exist for the proposed waiver of dividends the relatives eg brothers sisters spouse ancestors and lineal_descendants of the waiving shareholder must not be in a position to receive more than of the total dividends distributed to the nonwaiving shareholders the ruling is not effective if any change in stock ownership other than death enables nonwaiving relatives to receive more than of the dividend and a ruling issued on a proposed waiver of dividends transaction will not be effective for a period longer than three years from the date of the ruling because bank_holding_company is a corporation not an individual revproc_67_14 is not determinative of whether a ruling_request on a proposed waiver of dividends transaction will be considered however some of the conditions listed in revproc_67_14 are appropriate for determining whether the service will consider a request for a ruling on a proposed waiver of dividends transaction when a waiving or nonwaiving shareholder is a corporation one condition that is applicable regardless of whether the waiving or nonwaiving shareholder is an individual or a corporation is the existence of a bona_fide business reason for the proposed waiver of dividends in this ruling_request it is represented that bank_holding_company has a bona_fide business reason for the proposed waiver of dividends because the waiver would allow bank to make dividend distributions to minority shareholders who own the publicly traded common_stock of bank thereby enhancing its market_value and providing bank with greater access to capital markets for future equity offerings and still permit bank to maintain adequate capital to support its operations and expand its banking business the board_of trustees of bank_holding_company has certain fiduciary responsibilities that must be considered in determining whether a dividend will be waived consequently bank_holding_company will waive its dividends only when its board_of trustees determines that a bona_fide business_purpose exists for such waiver and that such waiver will enhance the value of bank holding company’s investment in bank as stated above bank_holding_company is a corporation and therefore cannot have relatives as defined in revproc_67_14 or a family relationship as referred to in rev_rul however rev_rul also refers to whether or not there is a direct business relationship between the waiving and nonwaiving shareholders with respect to bank_holding_company and bank it is represented that as of date the officers and trustees of bank_holding_company own directly and indirectly of the outstanding common_stock of bank bank has no outstanding preferred_stock based on these facts the officers and trustees of bank_holding_company do not hold a significant interest in bank and thus there is no direct business relationship between the waiving and nonwaiving shareholders revproc_67_14 provides that a ruling issued on a proposed waiver of dividends transaction will not be effective for a period longer than three years from the date of the ruling this restriction is also appropriate when the waiving or nonwaiving shareholder is a corporation based on the information submitted the applicable law and the representations made we conclude that a bona_fide business reason does exist for the proposed waiver and that there is no direct business relationship between the waiving and nonwaiving shareholders accordingly the waiver by bank_holding_company of any part of its pro_rata share of cash dividends declared by bank during the period beginning on the date of this ruling through a period of three years after the issuance of this letter_ruling will not result in gross_income to bank_holding_company if the percentage of common_stock of bank held directly and indirectly by the officers and trustees of bank_holding_company increases significantly during the waiver period this ruling will no longer be applicable caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul m ritenour chief branch office of associate chief_counsel income_tax accounting enclosures
